Filed 7/27/15 P. v. Perez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B259886

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA419577)
         v.

FRANKIE PEREZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Anne H.
Egerton, Judge. Affirmed.
         Alex Coolman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                         ________________________
       Frankie Perez went to his former girlfriend’s house, stabbed the security door with
a knife and threatened to kill her and her current boyfriend. Perez was arrested and
charged in an information with two counts of making a criminal threat (Pen. Code, § 422,
subd. (a)) and one count of misdemeanor vandalism (id., § 594, subd. (a)). The
information specially alleged Perez had suffered one prior serious or violent felony
conviction within the meaning of Penal Code section 667, subdivision (a)(1), and the
three strikes law (id., §§ 667, subds. (b)-(i), 1170.12) and had served one separate prison
term for a felony (id., § 667.5, subd. (b)). Represented by appointed counsel, Perez
pleaded not guilty and denied the special allegations.
       The trial court denied Perez’s motion to set aside the information. (Pen. Code,
§ 995.) After Perez asserted his Sixth Amendment right under Faretta v. California
(1975) 422 U.S. 806 [95 S.Ct. 2525, 45 L.Ed.2d 562] to represent himself, the court
relieved the public defender’s office as counsel of record. Several months later, Perez
relinquished his self-representation status and the court granted his request for appointed
counsel. The same day, the People amended the information to charge the vandalism
count as a felony, and Perez entered a negotiated plea of no contest, orally and in writing,
to that count.
       Prior to entering his plea, Perez was advised of his constitutional rights and the
nature and consequences of the plea, which Perez stated he understood. Defense counsel
joined in the waivers of constitutional rights. The trial court found a factual basis for the
plea and expressly found Perez’s waivers and plea were voluntary, knowing and
intelligent.
       In accordance with the plea agreement, the court sentenced Perez to the low term
of 16 months for felony vandalism and granted the People’s motion to dismiss the
remaining counts and special allegations. The court awarded Perez presentence custody
credit of 590 days and imposed statutory fees, fines and assessments.
       Perez filed a timely notice of appeal challenging the “denial of his motion to
dismiss pursuant to Penal Code section 995, the trial court[’]s rulings and findings and
the sentence” in his case. There is no certificate of probable cause in the record.

                                              2
       We appointed counsel to represent Perez on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On March 5, 2015,
we advised Perez he had 30 days within which to personally submit any contentions or
issues he wished us to consider. We have received no response.
       A criminal defendant who appeals following a plea of no contest or guilty without
a certificate of probable cause can only challenge the denial of a motion to suppress
evidence or raise grounds arising after the entry of the plea that do not affect the plea’s
validity. (Cal. Rules of Court, rule 8.304(b)(4).) To the extent Perez is seeking to
challenge the validity of his plea and his sentence imposed as part of his plea, his appeal
is inoperative. (Id., rule 8.304(b)(3).) With respect to other potential sentencing or post-
plea issues that do not in substance challenge the validity of the plea itself, we have
examined the record and are satisfied Perez’s attorney has fully complied with the
responsibilities of counsel and no arguable issue exists. (Smith v. Robbins (2000) 528
U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly (2006) 40 Cal.4th
106, 118-119; People v. Wende (1979) 25 Cal.3d 436, 441-442.)


                                      DISPOSITION


       The judgment is affirmed.


                                                  STROBEL, J.*


       We concur:



              PERLUSS, P. J.                              SEGAL, J.



*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              3